HOLLAND, District Judge.
This note was dated and delivered in Kentucky, and is, as a result, a Kentucky contract. Wharton’s Conflict of Laws (3d Ed.) § 447a. The indorsement, however, of Yarnall was made in Philadelphia, and the law of Pennsylvania governs as to the necessity of showing the plaintiffs exhausted the maker’s resources before proceeding against the indorsers; also the necessity of demand and protest is to be determined by the law of the place where the note was indorsed. Wharton’s Conflict of Law (3d Ed.) §§ 452f, 452b. In Pennsylvania, an irregular indorser, even if he be regarded as a guarantor by the law of Kentucky, is entitled to notice of dishonor, especially if he has suffered damage for want thereof.
There was a conflict of evidence in this case as to the receipt of notice by Yarnall, which should have been determined by a jury, and, for that purpose, a new trial is granted to William D. Yarnall.